 

Lock-Up Agreement

 

June 9, 2016

 

Messrs. Itay Hasid and Daniel Assis

Batterfly Energy Ltd.

meshek 86 shetulim, IL 79280 Israel

 

Gentlemen:

 

The undersigned understands that Messrs. Hasid and Assis (the “Sellers”) propose
to enter into a Stock Purchase Agreement (the “Purchase Agreement”) with Life
Clips, Inc., a Wyoming corporation (the “Company”), providing for the sale by
the Sellers of all of the outstanding equity securities in Batterfly Energy Ltd.
in exchange for, in part, shares of common stock of the Company (the “Shares”).

 

To induce the Sellers to enter into the Purchase Agreement and consummate the
transactions contemplated therein, the undersigned hereby agrees that, without
the prior written consent of the Sellers, the undersigned will not, during the
period commencing on the date hereof and ending on the earlier of the date that
is six (6) months after the date of the closing of the transactions contemplated
by the Purchase Agreement (the “Closing Date”) or the day that the Company files
a registration statement on Form S-1 or Form S-3 registering the offering of
shares by the Company or certain of its shareholders with the U.S. Securities
and Exchange Commission, (1) offer, pledge, sell, contract to sell, grant, lend,
or otherwise transfer or dispose of, directly or indirectly, any Shares or any
indebtedness or securities convertible into or exercisable or exchangeable for
Shares, whether now owned or hereafter acquired by the undersigned or with
respect to which the undersigned has or hereafter acquires the power of
disposition (collectively, the “Lock-Up Securities”); (2) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Lock-Up Securities, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Lock-Up Securities, in cash or otherwise; (3) make any demand for or exercise
any right with respect to the registration of any Lock-Up Securities; or (4)
publicly disclose the intention to make any offer, sale, pledge or disposition,
or to enter into any transaction, swap, hedge or other arrangement relating to
any Lock-Up Securities.

 

Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer Lock-Up Securities without the prior written consent of
the Sellers in connection with (a) transfers of Lock-Up Securities as a bona
fide gift, by will or intestacy or to a family member or trust for the benefit
of a family member (for purposes of this lock-up agreement, “family member”
means any relationship by blood, marriage or adoption, not more remote than
first cousin); (b) transfers of Lock-Up Securities to a charity or educational
institution; or (c) if the undersigned, directly or indirectly, controls a
corporation, partnership, limited liability company or other business entity,
any transfers of Lock-Up Securities to any shareholder, partner or member of, or
owner of similar equity interests in, the undersigned, as the case may be;
provided that in the case of any transfer pursuant to the foregoing clauses (a),
(b) or (c), (i) any such transfer shall not involve a disposition for value,
(ii) each transferee shall sign and deliver to the Sellers a lock-up agreement
substantially in the form of this lock-up agreement and (iii) no filing under
Section 16(a) of the Exchange Act shall be required or shall be voluntarily
made. The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the undersigned’s Lock-Up Securities except in compliance with this
lock-up agreement.



 

  1 

 

 

The undersigned agrees that, prior to engaging in any transaction or taking any
other action that is subject to the terms of this lock-up agreement during the
period from the date hereof to and including the day of the expiration of the
Lock-Up Period, the undersigned will give notice thereof to the Company and will
not consummate any such transaction or take any such action unless it has
received written confirmation from the Company that the Lock-Up Period has
expired.

 

No provision in this lock-up agreement shall be deemed to restrict or prohibit
the exercise, exchange or conversion by the undersigned of the convertible notes
as listed in the balance sheet of Life Clips, Inc. dated 31 March 2016; provided
that the undersigned does not transfer the Shares acquired on such exercise,
exchange or conversion during the Lock-Up Period, unless otherwise permitted
pursuant to the terms of this lock-up agreement. In addition, no provision
herein shall be deemed to restrict or prohibit the entry into or modification of
a so-called “10b5-1” plan at any time (other than the entry into or modification
of such a plan in such a manner as to cause the sale of any Lock-Up Securities
within the Lock-Up Period).



 

The undersigned understands that the Company and the Sellers are relying upon
this lock-up agreement in proceeding toward consummation of the Purchase
Agreement. The undersigned further understands that this lock-up agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns.

 

The undersigned understands that, if the Purchase Agreement is not executed by
July 15, 2016, or if the Purchase Agreement (other than the provisions thereof
which survive termination) shall terminate or be terminated prior to the closing
date of the transfer of the shares of Batterfly Energy Ltd. thereunder, then
this lock-up agreement shall be void and of no further force or effect.

 

  Very truly yours,       TACONIC GROUP, LLC     By:  /s/ Robert Grinberg  
(Signature)     Name: Robert Grinberg   (please print)     Title: President  
(please print)         Address:                      

 

  2 

 

